83 F.3d 417
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles WHITTINGTON;  Linda Whittington, his wife;  AshleyWhittington, his daughter, Plaintiffs-Appellants,v.UNION CARBIDE CORPORATION;  Robert Kennedy, Chief ExecutiveOfficer of Union Carbide Corporation;Metropolitan Life Insurance Company,Defendants-Appellees.
No. 95-2251.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996.

Charles Whittington, Linda Whittington, Ashley Whittington, Appellants Pro Se.  Roger Allen Wolfe, Erin Elizabeth Magee, JACKSON & KELLY, Charleston, West Virginia;  Joseph Trovato, Allan M. Marcus, METROPOLITAN LIFE INSURANCE COMPANY, New York, New York, for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order granting summary judgment to the Defendants on their action claiming that Union Carbide Corporation wrongfully denied long term disability benefits to Charles Whittington.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Whittington v. Union Carbide Corp., No. CA-94-526 (S.D.W. Va.  June 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED